NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

MARK ROBERTS,
Plaintiff-Appellan t,

V.

UNITED STATES,
Defendant-Cross Appellant.

2012-5113, -5114 .

Appeals from the United States Court of Federal
Claims in case no. 10-CV-754, Senior Judge Eric G.
Bruggink.

ON MOTION

ORDER

Mark Roberts moves for an 80-day extension of time
to obtain counsel and to file his brief.

Upon consideration thereof,

IT ls ORDERED THAT:

MARK ROBERTS V. US

The motion is granted to the extent that Roberts’ brief
is due within 80 days of the date of filing of this order.

AUG 2 9 2012
Date

cc: Mark Roberts

K. Elizabeth Witwer, Esq.

s27

FOR THE COURT

/s/ J an Horbaly

J an Horbaly
Clerk
U.S. COUB`F(|)||EE\PFEALS FOR
THE FEDERAL C|RCU|T
AUG 2 9 20 12
` JAN HORBAI.Y

ClERK